                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                     Plaintiff,                                 4:15CR3059
      vs.
                                                          DETENTION ORDER
KENNETH LEE JOHNSON,
                     Defendant.

      The defendant was afforded an opportunity for a hearing, but agreed to be detained
without a hearing. The defendant has therefore failed to meet the burden of showing, by
clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P.
Rule 32.1(a)(6) that defendant will appear at court proceedings and will not pose a danger
to the safety of any person or the community if released. The Court’s findings are based
on the allegations within the Amended Petition.

IT IS ORDERED:

      1)       The above-named defendant shall be detained until further order.

      2)       The defendant is committed to the custody of the Attorney General for
               confinement in a corrections facility; the defendant shall be afforded
               reasonable opportunity for private consultation with counsel; and on order
               of a court of the United States, or on request of an attorney for the
               government, the person in charge of the facility shall deliver the defendant
               to a United States Marshal for appearance in connection with a court
               proceeding.


May 4, 2021.
                                                  BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
